Citation Nr: 0433422	
Decision Date: 12/17/04    Archive Date: 12/21/04	

DOCKET NO.  02-00 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of carbon tetrachloride exposure.  

2.  Entitlement to service connection for residuals of carbon 
tetrachloride exposure.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1954 to 
July 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

A video conference hearing was held in August 2004, before 
the undersigned Acting Veterans Law Judge sitting at the RO, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  


FINDINGS OF FACT

1.  An October 1987 RO decision denied service connection for 
residuals of carbon tetrachloride exposure; the veteran did 
not appeal that decision.  

2.  Evidence received since the October 1987 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the veteran's claim.  

3.  The veteran does not currently have residuals of carbon 
tetrachloride exposure that are related to active service.  




CONCLUSIONS OF LAW

1.  An October 1987 RO decision denying service connection 
for residuals of carbon tetrachloride exposure is final; new 
and material evidence has been received and the claim of 
entitlement to service connection for residuals of carbon 
tetrachloride exposure is reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).  

2.  Residuals of carbon tetrachloride exposure were not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).  

The Court's decision in Pelegrini II  v. Principi, 18 Vet. 
App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, a substantially complete application was 
received in January 2001.  Thereafter, in a September 2001 
rating decision, the veteran's claim was adjudicated.  Only 
after that adjudication was the veteran advised of the VCAA 
in the statement of the case issued in January 2002 and by 
official letter dated in November 2003.  

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must be provided to the veteran prior to 
adjudication of their claim and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about information and evidence that they will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, the Board concludes that the January 2002 
statement of the case and November 2003 letter contained all 
of the elements necessary to comply with Pelegrini II.  The 
November 2003 letter, specifically at page three, informed 
the veteran that he should send any pertinent evidence that 
he had.  Further, the statement of the case, and a 
September 2002 supplemental statement of the case, provided 
the veteran with the governing laws and regulations.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  He has been given ample time to 
respond to the statement of the case, as well as the 
November 2003 letter.  For these reasons, to decide the 
appeal now would not be prejudicial error to the claimant.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which, under 38 U.S.C.A. 
§ 511(e), are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
notice to the claimant prior to the initial adjudication is 
harmless error.  

With respect to the VA's duty to assist, VA treatment records 
have been obtained and the veteran has been afforded VA 
examinations.  The veteran has also been afforded two 
personal hearings.  

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage of this case.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In December 1983 the veteran filed a claim for residuals of 
carbon tetrachloride exposure.  He failed to report for 
examination in April 1984, and his claim was denied in 
June 1984.  He was notified of his appellate rights, but did 
not appeal.  In December 1985 he again filed a claim for 
carbon tetrachloride exposure.  He failed to report for an 
examination in February 1986, and in March 1986 his claim was 
denied.  He was again notified of his appellate rights, but 
he did not appeal.  In July 1987 he again filed a claim for 
carbon tetrachloride exposure.  An October 1987 RO decision 
confirmed the prior denial.  The veteran was notified of that 
action by official letter dated in November 1987.  He was 
notified of his appellate rights, but did not appeal.  

At the time of the October 1987 confirmed rating decision the 
evidence of record did not indicate that the veteran had 
residuals carbon tetrachloride exposure.  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

The veteran's application to reopen his claim for service 
connection was received in January 2001, and evidence has 
been received in support of the application.  

The Board notes that the standard for materiality set forth 
in 38 C.F.R. § 3.156(a) was amended on August 29, 2001.  The 
regulation specifies that those amendments do not apply to 
claims, such as the claim here, that were pending before that 
date.  In order to satisfy the applicable requirement, the 
evidence "must be both new and material."  Smith v. West, 
12 Vet. App. at 314.  "New evidence" is evidence "not 
previously submitted to agency decision makers ... [that] is 
neither cumulative nor redundant."  38 C.F .R. § 3.156(a) 
(2001); see Smith, supra (if evidence was not in the record 
at time of final disallowance of claim and is not cumulative 
of other evidence in the record, it is new); see also Elkins 
v. West, 12 Vet. App. 209, 216 (1999) (en banc).  New 
evidence will be considered material only if it "bears 
directly and substantially upon the specific matter under 
consideration" and "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); see Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (materiality requirement of 
38 C.F.R. § 3.156(a) (2001) is not focused on outcome 
determination but upon importance of complete record for 
evaluation of appellant's claim).  

The evidence received since the last final disallowance of 
the veteran's claim on any basis is presumed credible for 
purposes of reopening the claim, unless it is inherently 
false or untrue or, if a statement or other assertion, it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992).  See also Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Subsequent to the October 1987 decision additional medical 
evidence has been added to the record that specifically 
addresses the question of whether the veteran currently has 
residuals of carbon tetrachloride exposure.  This evidence is 
new because it specifically addresses the question for 
consideration.  It is also material because it contributes to 
a more complete picture with respect to whether or not the 
veteran currently has residuals of carbon tetrachloride 
exposure, and thus addresses whether the veteran has such 
injury or disability and, thus, the possibility of the origin 
of that disability.  Therefore, this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Accordingly, the claim of entitlement to service connection 
for residuals of carbon tetrachloride exposure is reopened.  

Service medical records reflect that the veteran was 
hospitalized in March 1956 for observation for suspected 
carbon tetrachloride intoxication.  No disease was found.  
The report of his March 1956 service separation examination 
reflects no pertinent abnormalities.  All relevant systems 
were normal.  

Hospital discharge summaries, relating to VA hospitalizations 
in December 1983, December 1985, July and August 1987, June 
and July 1990, April 1992, and March and April 1993, reflect 
no finding with respect to residuals of carbon tetrachloride 
exposure.  

Reports of VA examinations, dated in January 1991 and 
July 1993, reflect no findings of residuals of carbon 
tetrachloride exposure.  

The report of an August 2001 VA psychiatric examination 
reflects that the veteran's claims file had been reviewed.  
The examiner indicated that none of the records reflect that 
the veteran had either physical or psychiatric deficits that 
could be related to his past carbon tetrachloride exposure.  
Further, none of the veteran's behavior could be related to 
his reported exposure to carbon tetrachloride while in 
service.  

The report of an August 2001 VA neurology examination 
reflects that the examiner had reviewed the veteran's claims 
file.  It reflects that literature relating to carbon 
tetrachloride exposure had been reviewed.  The examiner 
concluded that a preponderance of the evidence suggested that 
the most likely cause of the veteran's difficulties were not 
related to any exposure to carbon tetrachloride.  

A July 2002 VA medical opinion reflects that the physician 
offering the opinion had reviewed the veteran's claims file.  
The physician indicated that it was unlikely that there was a 
link between the veteran's inservice chemical exposure to 
carbon tetrachloride and his post service mental health 
condition.  This opinion was based upon there being no signs 
of hepatic or renal toxicity at exposure or subsequently.  
There was no cognitive impairment documented at exposure and 
no evidence in the medical literature of behavior toxicity 
following exposure to carbon tetrachloride in the absence of 
hepatic or renal toxicity.  

There is no competent medical evidence of record indicating 
that the veteran experienced any residuals of carbon 
tetrachloride exposure during active service or that he has 
experienced any residuals of carbon tetrachloride exposure 
subsequent to active service.  In testimony before the 
undersigned in August 2004 and in written statements, the 
veteran has offered his opinion that he experiences residuals 
of carbon tetrachloride exposure, including psychiatric 
disability, but he is not qualified, as a lay person, to 
offer a medical diagnosis or medical etiology for symptoms he 
reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the veteran's opinion will not be accorded any 
probative weight.  

The veteran's sister has submitted a written statement, dated 
in July 2003.  In her statement, she indicates that she is a 
registered nurse with 30-plus years experience.  She 
indicates that approximately 16 years of that time has been 
spent working in psychiatric hospitals.  She reports that she 
has worked in alcohol and drug abuse units, Alzheimer and 
other dementia units, and post-traumatic stress syndrome 
units.  She indicates that it is her belief that the veteran 
experiences some type of mental disorder that did not exist 
prior to his enlistment in the Air Force.  Although the 
veteran's sister has indicated that she is a registered 
nurse, she has not reported that she has any specific 
training or expertise in diagnosing residuals of carbon 
tetrachloride exposure.  Therefore, she is not qualified to 
offer a medical diagnosis or medical etiology for symptoms 
the veteran exhibits.  See Espiritu.  Therefore, the 
veteran's sister opinion will be accorded no probative weight 
with respect to diagnosing any residuals of carbon 
tetrachloride exposure.  

The veteran has submitted literature on carbon tetrachloride 
exposure and this literature has been reviewed by the 
physicians who have offered opinions regarding whether the 
veteran currently experiences residuals of carbon 
tetrachloride exposure.  All of these opinions, as set forth 
above, indicate that a preponderance of the evidence is 
against a finding that the veteran has residuals of carbon 
tetrachloride exposure.  On the basis of the above analysis a 
preponderance of the evidence is against a finding that the 
veteran currently has residuals of carbon tetrachloride 
exposure.  Therefore, a preponderance of the evidence is 
against his claim for service connection for residuals of 
exposure to carbon tetrachloride during his active service.  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for residuals of carbon tetrachloride exposure is 
granted.  

Service connection for residuals of carbon tetrachloride 
exposure is denied.  



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



